Citation Nr: 0112417	
Decision Date: 05/01/01    Archive Date: 05/09/01

DOCKET NO.  98-21 466	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to an effective date prior to July 13, 1994 
for the award of service connection for bipolar disorder.

2.  Entitlement to a rating in excess of 30 percent from an 
initial grant of service connection for bipolar disorder, 
prior to March 22, 1998.

3.  Entitlement to a rating in excess of 70 percent from an 
initial grant of service connection for bipolar disorder, as 
of March 22, 1998.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America



ATTORNEY FOR THE BOARD

Daniel R. McGarry, Counsel


INTRODUCTION

The veteran had active service from February 1971 to October 
1971.

This matter came before the Board of Veteran's Appeals 
(Board) on appeal from a rating decision in which the 
regional office (RO) granted service connection for bipolar 
disorder and assigned an effective date of July 13, 1994.

The veteran has also perfected an appeal of the RO's denial 
of a rating in excess of 30 percent from an initial grant of 
service connection for bipolar disorder, from July 13, 1994, 
and denial of a rating in excess of 70 percent from an 
initial grant of service connection for bipolar disorder, as 
of March 22, 1998.  Those issues are the subject of the 
Remand that follows this decision.


FINDINGS OF FACT

1.  In an August 1972 rating decision, which the veteran did 
not appeal, the RO denied the appellant's claim for service 
connection for a "nervous condition" diagnosed in service 
as inadequate personality.

2.  On May 7, 1976, the veteran filed a request to reopen his 
claim of entitlement to service connection for a "nervous 
condition."  No action was taken by VA with regard to this 
request until October 1997.


3.  In an October 1997 rating decision, the RO granted 
entitlement to service connection for bipolar disorder, 
finding that the psychosis was manifested to a compensable 
degree within one year of the veteran's separation from 
service.


CONCLUSION OF LAW

The legal criteria for an effective date of May 7, 1976, for 
the grant of service connection for bipolar disorder have 
been met.  38 U.S.C.A. § 5110 (West 1991); 38 C.F.R. §§ 
3.157; 3.400 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

This claim arises from the veteran's appeal from a rating 
decision that granted entitlement to service connection for 
bipolar disorder and awarded a rating of 30 percent, 
effective from July 13, 1994.  (A subsequent rating decision 
granted a 70 percent rating as of March 22, 1998.)  
Concerning the issue of entitlement to an earlier effective 
date, , the Board is satisfied that the duty of the 
Department of Veterans Affairs (VA) to assist the claimant 
has been satisfied.  See Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, § 3(a), 114 Stat. 2096, 2097-98 
(2000) (to be codified at 38 U.S.C. § 5103A(b) and (c)).  In 
addition, the veteran has been advised of the evidence that 
would be necessary for him to substantiate his claim for an 
earlier effective date by means of the statements of the case 
and supplemental statement of the case that have been issued 
during the appellate process.  See Veterans Claims Assistance 
Act of 2000, Pub. L. No. 106-475, § 3(a), 114 Stat. 2096, 
2096-97 (2000) (to be codified at 38 U.S.C. § 5103(a)).  The 
requirements set forth in the Veterans Claims Assistance Act 
of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000), with 
regard to notice and development of the veteran's claim for 
an earlier effective date for service connection for bipolar 
disorder have been satisfied.


Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 101(16), 1110 (West 1991); 
38 C.F.R. § 3.303 (2000).  Also, 38 U.S.C.A. §§ 1101, 1110, 
1112, and 1137 provide that where a veteran has served 90 
days or more during a period of war or after December 31, 
1946, and develops a psychosis to a degree of disability of 
10 percent or more within one year of separation from such 
service, such disease shall be presumed to have been incurred 
in service.

The veteran was granted service connection for bipolar 
disorder by the RO's October 1997 rating decision, effective 
from July 13, 1994, which was the date the RO determined that 
the veteran had requested that his claim be reopened.  The 
veteran contends that the effective date for the grant of 
service connection for bipolar disorder should be the date of 
the day following his separation from service.

Unless specifically provided otherwise, the effective date of 
an award based on an original claim, a claim to reopened 
after final adjudication, or a claim for increase of 
compensation shall be fixed in accordance with the facts 
found, but shall not be earlier than the date of receipt of 
application therefore.  38 U.S.C.A. § 5110(a) (West 1991).  
The applicable exception is found at 38 U.S.C.A. 
§ 5110(b)(1), which provides that the effective date of an 
award of disability compensation to a veteran shall be the 
day following the date of discharge or release if application 
therefor is received within one year from such date of 
discharge or release.  See also 38 C.F.R. § 3.400(b)(2) 
(2000).  Under the regulation, the effective date of an award 
of direct service connection is the day following separation 
from active service or date entitlement arose if claim is 
received within 1 year after separation from service; 
otherwise, date of receipt of claim, or date entitlement 
arose, whichever is later.  Separation from service means 
separation under conditions other than dishonorable from 
continuous active service that extended from the date the 
disability was incurred or aggravated.


In this case, the facts are not in dispute.  The veteran's 
active service ended in October 1971.  The veteran's original 
claim for service connection for a "nervous condition" was 
received in June 1972.  Service medical records showed that 
he gave a history of mild anxiety neurosis at the time of his 
medical examination for induction.  It was noted on the 
report of his medical examination for separation from service 
that the veteran had recently been discharged from a 
psychiatric hospital.  A physical profile dated one day 
earlier contained an impression of inadequate personality.  
In August 1972, the RO denied service connection for 
inadequate personality because it was a developmental 
disorder rather than a disease for which compensation could 
be paid.  The veteran was notified in writing in August 1972 
of the adverse decision.  He did not submit a notice of 
disagreement within one year of notice of the adverse 
decision, and the rating decision became final.  38 U.S.C.A. 
§§ 5108, 7105 (West 1991).

The claims folder contains evidence that the veteran was 
hospitalized several times after his separation from service 
for treatment of neuropsychiatric disorders variously 
diagnosed as psychotic depressive reaction; chronic 
undifferentiated type schizophrenia; bipolar disorder, manic, 
with psychotic features; and bipolar mood disorder.

The veteran filed a request to reopen his clam for service 
connection for his "nervous condition" in May 1976.  He 
filed another request to reopen his claim in April 1978.  He 
filed a formal claim for service connection for bipolar 
disorder in July 1988.  The RO erroneously adjudicated all of 
such claims as claims for nonservice-connected pension.  The 
RO did not address the issue of entitlement to service 
connection for an acquired neuropsychiatric disorder.  In 
April 1994 and May 1994, the veteran filed two more claims 
for service connection.  In rating decisions dated in May, 
June, and July 1994, the RO determined that the veteran had 
not submitted new and material evidence to reopen his claim 
for service connection for a nervous disorder, including 
bipolar mood disorder.  Those claims did not became final, as 
the veteran continued to submit additional evidence.  

38 C.F.R. § 3.400 (q)(1)(i).  In a November 1994 rating 
decision, the RO again determined that the veteran had not 
submitted new and material evidence to reopen his claim for 
service connection for a nervous disorder, including bipolar 
mood disorder.  The veteran appealed that decision.

The Board notes that the RO, in its October 1997 rating 
decision in which service connection for bipolar disorder was 
granted, found that the veteran was entitled to service 
connection on a presumptive basis.  Such a finding inherently 
requires the further finding that the veteran had compensable 
disability from a psychosis within one year after his 
separation from service.  38 C.F.R. §§ 3.307, 3.309 (2000).  
Therefore, the only remaining question to be answered is:  On 
what date later than the August 1972 final rating decision 
did the veteran file a claim to reopen that had not been 
finally adjudicated?  That date is May 10, 1976.

The Board has carefully reviewed the record to determine if 
an effective date earlier than May 10, 1976, may be assigned 
for service connection for bipolar disorder.  After the 
Board's denial of the veteran's claim for service connection 
for a low back disorder in August 1972, the veteran did not 
refile his claim until May 7, 1976.  The exception found at 
38 U.S.C.A. § 5110(b)(1) does not apply in this case because 
the refiled claim was not within the year after the veteran 
left active service.  The law in these circumstances is very 
specific.  The law provides that the effective date of the 
grant of service connection can be no earlier than the date 
of the new claim to reopen after final adjudication.  
38 U.S.C.A. § 5110(a) (West 1991); 38 C.F.R. § 3.400 (2000).  
That date is May 7, 1976.

The regulations concerning claims are found at 38 C.F.R. 
§ 3.150 et seq.  Under 38 C.F.R. § 3.155(a), any 
communication or action, indicating an intent to apply for 
one or more benefits under the laws administered by VA, from 
a claimant, his or her duly authorized representative, a 
Member of Congress, or some person acting as next friend of a 
claimant who is not sui juris may be considered an informal 
claim.  Such informal claim must identify the benefit sought.  
Upon receipt of an informal 

claim, if a formal claim has not been filed, an application 
form will be forwarded to the claimant for execution.  If 
received within 1 year from the date it was sent to the 
claimant, it will be considered filed as of the date of 
receipt of the informal claim.

The first communication from the veteran after the Board's 
August 1972 decision that indicated an intent to reopen his 
claim of entitlement to service connection for a nervous 
disorder was the informal claim received on May 7, 1976.  
None of the correspondence during the interim between the 
August 1972 rating decision and the communication received on 
May 7, 1976, showed the veteran's intent to apply for 
compensation benefits under the laws administered by VA for a 
nervous disorder.

For the foregoing reasons and bases, the Board concludes that 
the criteria for an effective date of May 7, 1976, but not 
earlier, for the award of service connection for bipolar 
disorder are met.


ORDER

An effective date of May 7, 1976 for the award of service 
connection for bipolar disorder is granted.


REMAND

The veteran's only service-connected disability is bipolar 
disorder.  In the RO's October 1997 rating decision, the 
associated disability was rated 30 percent, effective from 
July 13, 1994.  In June 1998, a 70 percent rating was 
assigned, effective as of March 22, 1998.  It is noted that 
both of these ratings arise from the initial grant of service 
connection by the RO; accordingly, the procedures set forth 
in Fenderson v. West, 12 Vet. App. 119 (1999), whereby 
"staged" ratings can be assigned in instances of initial 
grants of service connection, are for application in this 
instance.


The veteran contends that he is entitled to higher ratings.  
In a March 1999 rating decision, the RO granted the veteran a 
total disability rating for compensation purposes based on 
individual unemployability due to service-connected 
disability (TDIU).  The RO found that his disability from 
bipolar disorder rendered him unemployable.  The effective 
date assigned by the RO for the TDIU award was June 11, 1998.  
Therefore, the issues now before the Board are whether the 
veteran is entitled to a rating in excess of 30 percent at 
any time during the period from July 13, 1994 to March 22, 
1998, and to a rating in excess of 70 percent at any time 
between March 22, 1998, and June 10, 1998.  In addition, the 
RO must determine the disability percentage or percentages 
appropriate for the period that began on May 7, 1976, 
consideration of which also arises, in effect, from the 
initial award of service connection for bipolar disorder.

It is apparent from a review of the claims file that not all 
evidence that may be available has been obtained.  For 
example, a report of a private psychological evaluation dated 
in March 1995 noted that the veteran had been a patient at a 
VA outpatient mental health clinic in Chicago, Illinois, for 
several years.  The records of such treatment have not been 
obtained and associated with the claims folder. 

In August 1997, the veteran was awarded disability benefits 
administered by the Social Security Administration.  Among 
the findings reported by an administrative law judge is that 
the veteran became unable to work in June 1987 due to severe 
bipolar disorder.  The list of evidence considered in the 
decision refers to medical evidence that may be useful to the 
Board in the decision before it.

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000).  Among other 
things, this law eliminates the concept of a well-grounded 
claim, redefines the obligations of VA with respect to the 
duty to assist, and supersedes the decision of 

the United States Court of Appeals for Veterans Claims 
(Court) in Morton v. West, 12 Vet. App. 477 (1999), withdrawn 
sub nom. Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 
2000) (per curiam order), which had held that VA cannot 
assist in the development of a claim that is not well 
grounded.  This change in the law is applicable to all claims 
filed on or after the date of enactment of the Veterans 
Claims Assistance Act of 2000, or filed before the date of 
enactment and not yet final as of that date.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 7, subpart 
(a), 114 Stat. 2096, 2099-2100 (2000).  See also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).

The Veterans Claims Assistance Act requires VA to obtain 
relevant evidence held by any Federal department or agency.  
In the instant case, there are apparently additional records 
that should be considered to adjudicate properly the 
veteran's claim for increased ratings.

Because of the change in the law brought about by the 
Veterans Claims Assistance Act of 2000, a remand in this case 
is required for compliance with the notice and duty to assist 
provisions contained in the new law.  See Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, §§ 3-4, 114 
Stat. 2096, 2096-2099 (2000) (to be codified as amended at 38 
U.S.C. §§ 5102, 5103, 5103A, and 5107).  In addition, because 
the VA RO has not yet considered whether any additional 
notification or development action is required under the 
Veterans Claims Assistance Act of 2000, it would be 
potentially prejudicial to the appellant if the Board were to 
proceed to issue a decision at this time.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993); VA O.G.C. Prec. Op. No. 16-92 
(July 24, 1992) (published at 57 Fed. Reg. 49,747 (1992)).  
Therefore, for these reasons, a remand is required.  

To ensure that VA has met its duty to assist the claimant in 
developing the facts pertinent to the claim and to ensure 
full compliance with due process requirements, the case is 
REMANDED to the RO for the following development:

1.  The RO should request the veteran to 
identify all possible sources of medical 
records that pertain to his 

treatment for a neuropsychiatric disorder 
since 1976.  The RO should take all steps 
necessary to obtain such records and 
associate them with the claims folder.

2.  The RO should obtain from the Social 
Security Administration the records 
pertinent to the appellant's claim for 
Social Security disability benefits as 
well as the medical records relied upon 
concerning that claim.

3.  The RO must review the claims file 
and ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied.  For further guidance 
on the processing of this case in light 
of the changes in the law, the RO should 
refer to any pertinent formal or informal 
guidance that is provided by the 
Department, including, among others 
things, final regulations and General 
Counsel precedent opinions.  Any binding 
and pertinent court decisions that are 
subsequently issued also should be 
considered.  

4.  After the requested development has 
been completed to the extent possible, 
the RO should again review the record and 
readjudicate the veteran's claim.  This 
review should include whether "staged" 
ratings for bipolar disorder are 
appropriate at any time subject to 

the period in question.  The Board points 
out that the period in question began in 
May 7, 1976, pursuant to its above 
decision.  If any benefit sought on 
appeal remains denied, the appellant and 
the appellant's representative should be 
provided with a supplemental statement of 
the case (SSOC).  The SSOC must contain 
notice of all relevant actions taken on 
the claim for benefits, to include a 
summary of the evidence and applicable 
law and regulations considered pertinent 
to the issue currently on appeal.  An 
appropriate period of time should be 
allowed for response.

Thereafter, the case should be returned to the Board of 
Veterans' Appeals (Board), if in order.  The Board intimates 
no opinion as to the ultimate outcome of this case.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 2000) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.


		
	M. S. SIEGEL
	Acting Member, Board of Veterans' Appeals

 

